These consolidated cases involve a construction of chapter 94, Sess. Laws 1921, and are controlled by the recent decision of this court In re Assessment of the Walters National Bank of Walters, Oklahoma, 100 Okla. 155, 228 P. 953, in which rehearing was denied September 16, 1924, Paragraphs 2, 3, and 4 of the syllabus in that case are adopted as the syllabus in the instant cases, which results in the affirmance of the judgment of the trial court in each of the instant cases, unless the additional question raised in No. 14874 necessitates a reversal of that case.
The additional question raised in cause No. 14874 herein is as to whether the act of March 30, 1921 (ch. 94, Sess. Laws 1921), operated to deduct from the assessed valuation of its shares of stock for the year 1921 the value of public building fund bonds owned by the bank January 1 of that year. The act in question was approved March 30, 1921, and became effective thereafter on July 1, 1921. It is urged by the bank that by reason of the known slow processes in the assessment and equalization of property for taxation in this state the Legislature contemplated that the act would become effective before those processes were completed, and that it was therefore intended that its provisions should apply to the 1921 assessment.
It is significant in considering this contention that there is no apt language in the act from which such an intention may be inferred, and that no emergency clause was enacted. The Legislature is presumed to have known the provisions of Comp. Stat. 1921, secs. 9669 and 9671, which require the assessor to deliver his lists and the board of equalization to meet on the first Monday in June of each year, and that the board is authorized to act on complaints in a summary manner. Notwithstanding this presumptive knowledge the Legislature provided expressly in this act that "the tax against such share or shares shall be and remain a lien thereon from January first in each year." There is not only a lack of apt language to give the act a retrospective operation, but the words "and remain a lien thereon" are apt words to express the continuance of a lien which had already attached at the date of the enactment.
In the case of Good et al. v. Keel et al., 29 Okla. 325,116 P. 777, the rule here applicable is thus stated in the second paragraph of the syllabus:
"Statutes are to be construed as having a prospective operation unless the purpose and intention of the Legislature to give them a retrospective effect is expressly declared or is necessarily implied from the language used. In every case of doubt the doubt must *Page 95 
be resolved against the retrospective effect."
It is therefore concluded that the judgments of the trial court in each of the consolidated cases are correct and should be in all things affirmed.
By the Court: It is so ordered.